Citation Nr: 1547982	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fungus on the toenails, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for numbness of the arms and hands, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2014, the Board remanded the issues of entitlement to service connection for skin cancer and skin rash for additional development.  A March 2015 rating decision awarded service connection for skin acinic keratosis dorsal, hands, generalized erythema upper face to include non-painful and tender scar with a 60 percent rating, effective March 23, 2010.  As that is a full grant of the benefit sought on appeal as to those issues, they are no longer before the Board. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Pursuant to the Board's December 2014 remand, the Veteran was provided a VA examination to address the etiology of toenail fungus.  However, the opinion is not sufficient to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  At the examination, the VA examiner opined that it was less likely that the Veteran's bilateral foot fungus was related to service as it did not start in service and it was less likely to be linked to herbicides since bilateral foot fungus is not an entity specifically caused by herbicides.  That opinion is not sufficient to address direct service connection when a condition is not on the presumptive list.  Polovick v. Shinseki, 23 Vet.App. 48 (2009).  Furthermore, the examiner did not address the Veteran's assertions of ongoing symptomology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A remand is needed to obtain a VA medical opinion to address the etiology of a prostate disability.  Benign prostate hypertrophy was diagnosed on VA examination in August 2010.  However, no medical opinion was obtained.  While the February 2015 VA examiner found no evidence or diagnosis of prostate cancer, the examination did not provide an etiology opinion regarding any prostate disability, to include the diagnosed benign prostatic hypertrophy.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board requested an examination and opinion regarding the etiology of any hand and arm numbness.  The February 2015 VA examiner provided no etiology opinion and indicated the Veteran denied any hand and arm numbness.  In an April 2015 statement, the Veteran indicated that his complaints were not addressed on examination and requested a nerves examination.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, all available VA and non-VA treatment records that are not already of record should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2015).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any toe fungus.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:  

Is it at least as likely as not (50 percent or greater probability) that any toe fungus is related to service, to include presumed exposure to herbicides?  The examiner should specifically address the Veteran's reports of wet, cold feet in service.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any prostate disability, to include benign prostatic hypertrophy.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information.  

Is at least as likely as not (50 percent or greater probability) that any prostate disability, to include benign prostate hypertrophy is related to service, to include presumed exposure to herbicides?

4.  Schedule the Veteran for a VA examination to ascertain the etiology of any numbness of the arms and hands.  The examiner must review the claim file and should note that review in the report.  A complete rationale for the opinion must be provided.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed above, appropriate action should be undertaken.  The examiner should provide the following information.  

(a)  Is there a disability manifested by numbness of the arms and hands?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any numbness of the arms and hands had its onset in service, or is otherwise related to service, to include as due to presumed exposure to herbicides?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

